               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION


BRADRICK JERMAINE COLLINS,                     §
            Petitioner,                        §
v.                                             §    No. 3:19-cv-2434-E (BT)
                                               §
STATE OF TEXAS,                                §
             Respondent.                       §

 ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE, AND
            DENYING CERTIFICATE OF APPEALABILITY

        The United States Magistrate Judge made findings, conclusions and a

 recommendation in this case. Petitioner filed objections, and the District Court has made

 a de novo review of those portions of the proposed findings and recommendation to which

 objection was made. The objections are overruled, and the Court ACCEPTS the Findings,

 Conclusions and Recommendation of the United States Magistrate Judge.

        Considering the record in this case and pursuant to Federal Rule of Appellate

 Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and

 28 U.S.C. § 2253(c), the Court DENIES a certificate of appealability. The Court adopts

 and incorporates by reference the Magistrate Judge’s Findings, Conclusions and

 Recommendation filed in this case in support of its finding that the petitioner has failed

 to show (1) that reasonable jurists would find this Court’s “assessment of the

 constitutional claims debatable or wrong,” or (2) that reasonable jurists would find “it

 debatable whether the petition states a valid claim of the denial of a constitutional right”
and “debatable whether [this Court] was correct in its procedural ruling.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000). 1

       If petitioner files a notice of appeal, the Court notes that

( )   the petitioner will proceed in forma pauperis on appeal.

(X)   the petitioner will need to pay the $505.00 appellate filing fee or submit a motion

      to proceed in forma pauperis.

       SO ORDERED.

       Signed November 8, 2019.




                                         Ada Brown
                                         UNITED STATES DISTRICT JUDGE




1      Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective December
1, 2009, reads as follows:
      (a) Certificate of Appealability. The district court must issue or deny a
      certificate of appealability when it enters a final order adverse to the applicant.
      Before entering the final order, the court may direct the parties to submit
      arguments on whether a certificate should issue. If the court issues a certificate,
      the court must state the specific issue or issues that satisfy the showing required
      by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not
      appeal the denial but may seek a certificate from the court of appeals under Federal
      Rule of Appellate Procedure 22. A motion to reconsider a denial does not extend
      the time to appeal.
      (b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time
      to appeal an order entered under these rules. A timely notice of appeal must be
      filed even if the district court issues a certificate of appealability.
